Evans, Judge,
dissenting.
Victoria Corporation and B-X Corporation are two family corporations owning considerable real property in the City of Atlanta. Said property has been rented so far as possible to produce rentals. The corporations had been in other types of business than the rental of property and had obtained business licenses from the City of Atlanta in the past, but around 1970 the corporate offices were moved out of the city and ceased business operations within, but continued to collect the rents by and through real estate agents and its attorney, Thomas B. West. Mr. West is president of B-X Corporation and attorney for both corporations. The two corporations received gross receipts for rent during the year 1973, although they operated at a net loss by reason of expenses, etc. (i.e. no net income).
On the 20th of November, 1973, the City of Atlanta charged the corporations with failing to register for a business license after engaging in the furtherance of a business within the confines of the City of Atlanta. The *36ordinance in question allegedly violated was found in the Code of the City of Atlanta, Chapter 17, Appendix 1, Section 6, Paragraph 1, requiring a business license when any person performs any act of selling any goods or services or solicits business or offers goods or services for sale for payments primarily in an attempt to make a profit, including sales of services of the character made by a wholesaler or retailer or involving any function performed as a manager, either as owner, operator or agent in any business, trade, profession or occupation within the city.
Trial was held in municipal court of the City of Atlanta and defendants were found guilty of failing to register for a business license. They were fined $200, and directed to comply with the registration requirements in the ordinance.
Writs of certiorari to the lower court were issued by the Superior Court of Fulton County, Georgia, based on a petition to set the convictions aside. The writs were answered, and the trial court sustained both petitions for certiorari, stating in his order that the license tax as here applied was upon the mere ownership of land and was therefore unlawful.
The majority opinion of the Court of Appeals reverses the lower court, in effect holding that the contention by the corporations that no further taxes were due because the attorney for the corporations collected the rents is invalid; and that the taxes claimed are due.
I respectfully dissent for the reasons hereafter set forth.
1. The municipal court based its decision on the following admitted facts: The corporations are created for the purpose of making a profit in buying, holding, selling and renting, etc. real estate (the renting of property is all that is involved in this case); the establishment of an office outside the city limits of Atlanta fails to show it was not doing business in Atlanta, since the secretary-treasurer of the corporation brought the books into the City of Atlanta to the office of West, an attorney at law, and collected rents for the corporation as an employee of West; a resident manager of the defendant corporations entered into verbal agreements to lease properties and collected *37rents for the defendant corporations.
Based on this evidence the municipal court held the corporations were doing business of renting and collecting interest on mortgages which were transacted and conducted within the City of Atlanta. But the testimony discloses that West, as an attorney, performed these services for the corporations as part of his legal business.
The practice of law is defined in Code Ann. § 9-401, among other things, as also being "any action taken for others in any matter connected with the law.” West, as attorney at law for the corporations, had full authority to collect rent for his clients, and the evidence does not establish that the corporations were doing business in the City of Atlanta. The mere fact that West’s employee was also secretary-treasurer, and kept the books which were brought to the office of the attorney in the City of Atlanta is insufficient to establish that the corporation was doing business within the city.
2. The city does not contend that the collection of rent by real estate firms and other businesses licensed to do business in the City of Atlanta for that purpose is here involved, but only that the activity of the corporation at the offices of the attorney (and incidentally the resident manager who collected rent) amounts to the doing of business in the city. But this activity was performed by the attorney for his clients. It is not disputed that the attorney had paid a professional license tax to the city and was a duly licensed attorney of the State of Georgia.
3. The above ruling does not require a decision as to whether or not the application of the ordinance in this instance is confiscatory, amounts to a double tax, either upon the lawyer or ad valorem, or is otherwise violative of the State and Federal Constitutions, as argued in the briefs of counsel. The duties here performed by the attorney for his clients are an "action taken for others in any matter connected with the law.” See in this connection, In re Clarkson, 125 Ga. App. 481 (188 SE2d 113). Compare Wanthal v. City of Atlanta, 134 Ga. App. 419. When a decision of the lower court is right for any reason it will not be reversed. Jernigan v. Collier, 134 Ga. App. 137 (213 SE2d 495), and cits.
I am authorized to state that Presiding Judge Deen *38and Judge Marshall join me in this dissent.